UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4402


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERWIN LEMAR BROWN,

                  Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:07-cr-00122-WO-1)


Submitted:    December 11, 2008             Decided: December 15, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Michael Francis Joseph, Angela Hewlett Miller, Assistant United
States Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terwin Lemar Brown appeals his conviction and sentence

imposed    for   possession     of    a   firearm         by   a    convicted     felon.

Brown’s counsel has filed an appeal under Anders v. California,

386   U.S.    738   (1967),    raising        the   issue      of    whether     Brown’s

sentence was properly calculated and reasonable.                          The Government

declined to file a brief.           Brown has filed a pro se supplemental

brief.    Finding no error, we affirm.

             Counsel raises the issue of whether the district court

committed procedural or substantive error in determining Brown’s

sentence, but concludes that there was no sentencing error.                            A

sentence is reviewed for abuse of discretion with the review

encompassing        both   procedural           soundness           and      substantive

reasonableness.        Gall v. United States, 128 S. Ct. 586, 597

(2007).      Brown’s counsel questions whether the court erred in

attributing a total of five criminal history points for five

separate     convictions      for    misdemeanor          criminal        contempt   for

failure to pay child support.                 Because Brown was sentenced to

thirty    days   for   each    conviction,          the   five      criminal     history

points were properly attributed.

             Next, counsel raises whether Brown’s 81-month sentence

was greater than necessary to comply with 18 U.S.C. § 3553(a)

(2006).      The properly calculated Guidelines range was 77 to 96

months.      A sentence within the Guidelines range is presumptively

                                          2
reasonable.        The record reveals that the court considered the

§ 3553(a) factors and there is no indication that the district

court     abused       its     discretion              in     fashioning        the       sentence.

Applying     a   presumption            of       reasonableness         to    the     Guidelines

sentence, see United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008); see also Rita v. United States, 127 S. Ct. 2456, 2462-69

(2007)      (upholding             presumption                of    reasonableness               for

within-Guidelines        sentence),              we    conclude      that       Brown      has   not

rebutted the presumption of reasonableness and that his sentence

is reasonable.

            Brown’s          pro       se    supplemental          brief      challenges         his

arrest as a violation of the Fourth Amendment, alleges that he

received ineffective assistance of counsel in pleading guilty,

again    challenges      the       inclusion           of    the   five      criminal      history

points    for    failure          to    pay      child       support,     and       alleges      that

counsel was ineffective in failing to present evidence that the

criminal     history         was       improperly           calculated       when     a   juvenile

conviction       was    counted             as    an    adult      adjudication           and    the

suspended    portion         of    the       sentence        was   improperly         considered.

After reviewing the record, we find no merit in these claims.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm Brown’s conviction and sentence.

This court requires that counsel inform his client, in writing,

                                                   3
of his right to petition the Supreme Court of the United States

for further review.       If the client requests that a petition be

filed,    but   counsel   believes   that    such   a   petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before   the    court   and   argument   would   not    aid   the   decisional

process.



                                                                      AFFIRMED




                                     4